In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 14-867V
                                       Filed: June 12, 2015
                                           Unpublished

****************************
CARMEL MCDOWELL,                        *
                                        *
                     Petitioner,        *      Damages Decision Based on Proffer;
                                        *      Influenza Vaccine (“Flu”); Shoulder
                                        *      Injury Related to Vaccine Administration
SECRETARY OF HEALTH                     *      (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                     *      (“SPU”)
                                        *
                     Respondent.        *
                                        *
****************************
William E. Cochran, Jr., Black McLaren Jones Ryland & Griffee, Memphis, TN, for
petitioner.
Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for respondent.

                                DECISION AWARDING DAMAGES1

Vowell, Chief Special Master:

        On September 18, 2014, Carmel McDowell filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 [the “Vaccine Act” or “Program”]. Petitioner alleges that she suffered a shoulder
injury related to vaccine administration [“SIRVA”] as a result of an influenza [“flu”]
vaccination on October 1, 2013. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

     On January 22, 2015, I issued a ruling on entitlement, finding petitioner entitled to
compensation for a shoulder injury related to vaccine administration [“SIRVA”]. On


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post it on the United States Court of Federal Claims' website, in accordance with the E-Government
Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
June 11, 2015, respondent filed a proffer on award of compensation [“Proffer”] detailing
compensation in the amount of $128,500.00. Proffer at 1.

       Pursuant to the terms stated in the attached Proffer, I award petitioner a lump
sum payment of $128,500.00 in the form of a check payable to petitioner, Carmel
McDowell. This amount represents compensation for all damages that would be
available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

                                        s/Denise K. Vowell
                                        Denise K. Vowell
                                        Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.


                                                    2
           IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                     OFFICE OF SPECIAL MASTERS


CARMEL MCDOWELL,

                Petitioner,

v.                                                         No. 14-867V
                                                           Chief Special Master Vowell
SECRETARY OF HEALTH AND                                    ECF
HUMAN SERVICES,

                Respondent.


                     PROFFER ON AWARD OF COMPENSATION 1

I.      Items of Compensation

        Based upon the evidence of record, respondent proffers that petitioner should be awarded

$128,500.00, which represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees

II.     Form of the Award

        Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $128,500.00, in the form of a check payable to petitioner.

Petitioner agrees.

                                                          Respectfully submitted,

                                                          BENJAMIN C. MIZER
                                                          Principal Deputy Attorney General

                                                          RUPA BHATTACHARYYA
                                                          Director
                                                          Torts Branch, Civil Division


1
 This proffer does not include attorneys’ fees and costs, which the parties intend to discuss after the
Damages Decision is issued.

                                                      1
                          VINCENT J. MATANOSKI
                          Deputy Director
                          Torts Branch, Civil Division

                          LINDA S. RENZI
                          Senior Trial Counsel
                          Torts Branch, Civil Division

                          /s/ Adriana Teitel
                          ADRIANA TEITEL
                          Trial Attorney
                          Torts Branch, Civil Division
                          U.S. Department of Justice
                          P.O. Box 146, Benjamin Franklin Station
                          Washington, DC 20044-0146
                          Tel: (202) 616-3677

Date: June 11, 2015




                      2